t c memo united_states tax_court virginia bobo petitioner v commissioner of internal revenue respondent docket no filed date virginia bobo pro_se marshall r jones and john w sheffield iii for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for her niece and whether petitioner is entitled to an earned_income_credit with respect to her niece and her sister unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact when she filed her petition petitioner resided in alabama throughout petitioner lived in her house with her year-old niece and her 54-year-old sister petitioner’s niece was a full-time_student until she graduated from high school on date the niece worked part-time jobs earning dollar_figure to dollar_figure in petitioner’s sister was permanently_and_totally_disabled from various ailments including congestive heart failure during the sister received supplemental_security_income disability payments of dollar_figure per month during petitioner earned wages of dollar_figure which she used to support herself her niece and her sister petitioner provided her niece food and shelter and in addition paid for her school supplies clothing and medical bills which totaled about dollar_figure in petitioner’s grown son gave petitioner money weekly or semiweekly generally dollar_figure to dollar_figure to help support her niece and her sister on her federal_income_tax return petitioner claimed dependency_exemption deductions for her niece and her sister she also claimed an earned_income_credit on the basis of having two qualifying children namely her niece and her sister by notice_of_deficiency respondent disallowed the dependency_exemption deduction as to petitioner’s niece as explanation for disallowing this deduction the notice_of_deficiency states that the niece had gross_income equal to or greater than the exemption_amount and was not a member of your household for the entire tax_year in the notice_of_deficiency respondent also disallowed the earned_income_credit on the ground that petitioner had no qualifying_child opinion the taxpayer generally bears the burden of proving that the commissioner’s determinations are in error rule a if the taxpayer introduces credible_evidence with respect to relevant factual issues and meets other requirements the burden as to those factual issues may shift to the commissioner sec_7491 in addition the commissioner bears the burden_of_proof as to any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a if the commissioner attempting to sustain a deficiency advances a new_theory that either alters the original deficiency or require sec_1the notice_of_deficiency did not disallow the dependency_exemption deduction that petitioner claimed for her sister although in this proceeding respondent seems to suggest that this dependency_exemption deduction should be disallowed he has not asserted any increased deficiency with respect to this matter consequently we need not consider this issue further presentation of different evidence the commissioner bears the burden_of_proof as to this new_matter 112_tc_183 93_tc_500 i dependency_exemption deduction a taxpayer may claim a dependency_exemption deduction with respect to an individual who is either a qualifying_child or a qualifying_relative sec_151 sec_152 to be a taxpayer’s qualifying_child an individual must a bear a qualifying relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c meet certain age requirements and d have not provided over one-half of his or her own support for the year sec_152 there is no dispute that petitioner’s niece satisfies the relationship requirement to be a qualifying_child see sec_152 in addition because petitioner’s niece was not yet at the close of and was a full-time high school student during each of months during she meets the age 2to be a taxpayer’s qualifying_relative the individual must a bear a qualifying relationship defined more broadly than for a qualifying_child to the taxpayer b have gross_income for the year less than the exemption_amount c have had more than one-half of his or her support for the year provided by the taxpayer and d not be a qualifying_child of the taxpayer or any other taxpayer for the year sec_152 for the exemption_amount was dollar_figure see revproc_2006_53 sec_3 2006_2_cb_996 requirements see sec_152 f a in disallowing petitioner’s dependency_exemption deduction for her niece respondent determined in the notice_of_deficiency that petitioner and her niece did not have the same principal_place_of_abode for more than one-half of on the basis of the undisputed evidence however we have found that petitioner and her niece lived together in petitioner’s home throughout respondent seems to suggest that we should sustain his determination because petitioner’s niece provided over one-half of her own support for respondent failed to raise this theory in the notice_of_deficiency because the factual basis required to establish whether petitioner’s niece meets this support_test is different from the factual basis required to establish whether the abode test is met we treat it as a new_matter see shea v commissioner supra pincite accordingly the burden_of_proof is on respondent to show that petitioner’s niece provided more than one-half of her own support for the term support includes items such as food shelter clothing medical and dental care education and the like sec_3the notice_of_deficiency also appears to conclude that petitioner’s niece was not a qualifying_relative on the ground that her gross_income exceeded the exemption_amount because we conclude that the niece was petitioner’s qualifying_child it is immaterial whether she also met the requirements for a qualifying_relative indeed an individual who is the taxpayer’s qualifying_child cannot also be the taxpayer’s qualifying_relative sec_152 a i income_tax regs in order to determine whether an individual provided more than one-half of his or her own support it is necessary to compare the amount of support the individual provided for himself or herself to the amount of support the individual received from all sources cf id employing a similar test to determine whether an individual received more than one-half of his or her support from a taxpayer petitioner testified that during her niece earned six or seven thousand dollars respondent has presented no evidence to show that during petitioner’s niece provided herself any greater amount of support than this or that this amount represents more than one-half of the total support that she received from all sources including petitioner and petitioner’s son accordingly we hold that respondent has failed to meet his burden_of_proof as to this issue and that petitioner is entitled to a dependency_exemption deduction with respect to her niece as her qualifying_child for ii earned_income_credit an eligible_individual may claim an earned_income_credit against income_tax_liability sec_32 the term eligible_individual includes any individual who has a qualifying_child for the taxable_year sec_32 a taxpayer’s eligibility for and the amount of the earned_income_credit is affected by the number of the taxpayer’s qualifying children see sec_32 b and c for this purpose the definition of qualifying_child is the same as under sec_152 as pertains to the dependency_exemption except that the determination is made without regard to whether the individual provided over one-half of his or her own support see sec_32 we have held that petitioner’s niece was her qualifying_child for in addition we conclude that petitioner’s sister was also petitioner’s qualifying_child under sec_32 a sister satisfies the relationship requirement see sec_152 moreover petitioner and her sister had the same principal_place_of_abode throughout that leaves just the age requirement the age requirement for a qualifying_child is treated as met with respect to an individual who is permanently_and_totally_disabled sec_152 an individual is permanently_and_totally_disabled if at any time during the calendar_year he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which has lasted or can be expected to last for a continuous period of not less than months sec_152 sec_22 on the basis of the undisputed evidence in the record we have found that petitioner’s sister was totally and permanently disabled throughout we conclude and hold that petitioner is entitled to an earned_income_tax_credit on the basis of having two qualifying children to reflect the foregoing decision will be entered for petitioner
